DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference citation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claims 31-34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The subject matter of a method for storing a data stream is a different subject matter from an encoder for encoding a data stream, a decoder for decoding a data stream or a method for decoding a data stream.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-34 should have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A method for storing a data stream was not described in the parent application 14/335439 to use the method for storing a data stream. The method for storing a data stream was not described in the body of the newly submitted claims 31-34 either. No description was found for the step-by-step instructions for the method of storing a data stream. The method should be a process, one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter).
Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support can be found in the parent application 14/335439 for a method for storing a data stream.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8-9, 11-12, 14-15, 18-19, 25-26, 28-29 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marpe et al. (2003) (Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard) in view of Bardone et al. (Adaptive Golomb Codes For Level Binarization In The H.264/AVC FRExt Lossless Mode) and Coban et al. (US 20120121011 A1).
Regarding claim 1. Marpe et al. (2003) discloses a decoder (page 626 column 1 last paragraph, a H.264/AVC encoder/decoder) for decoding a data stream comprising an encoded video including information related to a plurality of transform coefficients associated with the encoded video (page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients, the corresponding decoding method are reverse to the encoding method), the decoder comprising: 
a context adaptive entropy decoder configured for, for a current transform coefficient in a transform coefficient block, entropy decoding, using a processor, a first symbol including a coefficient significance flag (page 629 column 2 paragraph 2, For each coefficient in scanning order, a one-bit symbol significant_coeff_flag is transmitted) based on a context (page 623 column 2 paragraph 3, The truncated unary (TU) code; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, it permits a fast adaptation of the individual symbol probabilities in the subsequent context modeling stage (the individual symbol (including the TU code, i.e., a first symbol) is coded based on the adaptation of the probabilities, i.e., a context), the corresponding decoding method are reverse to the encoding method), wherein the context is determined based on an operation involving a first previously decoded transform coefficient (page 621 column 2 last paragraph, the given binary decision (a bin) enters the context modeling stage, where a probability model is selected depending on previously encoded syntax elements or bins; page 629 column 1 section B paragraph 1, Context models for coding of nonzero transform coefficients are chosen based on the number of previously transmitted nonzero levels within the reverse scanning path, the corresponding decoding method are reverse to the encoding method);
an extractor configured for, using the processor, extracting a second symbol of the current transform coefficient from the data stream (figure 3, page 623 column 2 paragraph 4, the kth order Exp-Golomb (EGk) code word (i.e., a second symbol); page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, the corresponding decoding method are reverse to the encoding method); 
a desymbolizer configured for, for the current transform coefficient, mapping the second symbol to a transform coefficient level based on a symbolization parameter (figure 3, page 623 column 2 paragraph 4, the kth order Exp-Golomb (EGk) code word (i.e., a second symbol), k is a symbolization parameter; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, the corresponding decoding method are reverse to the encoding method), wherein the transform coefficient level is greater than a maximum level associated with the first symbol (page 624 column 1 paragraph 3, For larger values, there is the idea of concatenating an adapted truncated unary tree as a prefix (i.e., the first symbol) and a static Exp-Golomb code tree as a suffix (i.e., the second symbol), inherently each of the large values falls into a level greater than a maximum level associated with the first symbol because each of the large values needs the suffix to map its level in addition to the prefix) and the symbolization parameter is determined (page 623 column 2 paragraph 6, an appropriately chosen parameter k); and 
a picture decoder configured for applying, using a processor, predictive coding based on a prediction residual signal to reconstruct a block of a picture of the video (page 620 column 2 paragraph 1, coding the residual data in these video coding standards, the corresponding decoding method are reverse to the encoding method), wherein the prediction residual signal is associated with the first symbol and the transform coefficient level (page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels; page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients, the corresponding decoding method are reverse to the encoding method), 
wherein the decoder is configured for determining the first previously decoded transform coefficient based on a relative spatial arrangement of the first previously decoded transform coefficient relative to the current transform coefficient (figure 4, page 625 column 1 paragraph 3, a context template with up to two neighboring syntax elements in the past of the current syntax element to encode, the context model for a specific bin is based on a modeling function of the related bin values for the neighboring element to the left and on top of the current syntax element).
However, Marpe et al. (2003) does not disclose the symbolization parameter is determined based on the operation involving a second previously decoded transform coefficient and an information component type including a color component type related to the transform coefficient block; and the spatial arrangement is based on a scan position of the current transform coefficient in the transform coefficient block.
Bardone et al. discloses the symbolization parameter is determined based on the operation involving previously decoded transform coefficient (figure 3, page 289 column 2 paragraphs 5-6 and last paragraph, Golomb parameter k is backward adaptively estimated based on local, per-block statistics, the statistics are updated with the newly coded symbol, the corresponding decoding method are reverse to the encoding method) and an information component type related to the transform coefficient block (the Golomb parameter k is estimated based on per-block Statistics).
Marpe et al. (2003) discloses the statistics are related to color component types (page 630 column 1 paragraphs 2-3, In H.264/AVC residual data coding, there are 12 different types of transform coefficient blocks (denoted by BlockType in left column of Table IV), which typically have different kinds of statistics; page 626 column 2 Table IV block type).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003) and Bardone et al., to determine the symbolization parameter based on the operation involving a second previously decoded transform coefficient and an information component type including a color component type related to the transform coefficient block, in order to lead to the shortest binary representation by optimizing the symbolization parameter (Bardone et al. page 289 column 2 paragraph 4).
Coban discloses the spatial arrangement is based on a scan position of the current transform coefficient in the transform coefficient block ([0061]-[0063] for a particular transform coefficient position of the TU, the video coder may determine whether the context support neighborhood includes elements that neighbor the particular transform coefficient position to the upper right (e.g., at a 45 degree angle) or lower left (e.g., at a 45 degree angle), excluding context support neighborhood elements that are located in a path defined by the scan direction (e.g., the "scan path")).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003), Bardone et al. and Coban et al., to determine the spatial arrangement based on a scan position of the current transform coefficient in the transform coefficient block, in order to calculate contexts for significance information in parallel (Coban et al. [0062]).

Regarding claim 2. Marpe et al. (2003) discloses the decoder according to claim 1, wherein the decoder is further configured for extracting, from the data stream, information on a position of a last non-zero transform coefficient among transform coefficients of a transform coefficient block along a predetermined scan order, wherein the plurality of transform coefficients encompasses the transform coefficients of the transform coefficient block from the last non-zero transform coefficient along the scan order to a DC transform coefficient of the transform coefficient block (page 629 column 2 paragraph 2, if a nonzero coefficient exists at this scanning position, a further one-bit symbol last_significant_coeff_flag is sent. This symbol indicates if the current significant coefficient is the last one inside the block or if further significant coefficients follow, inherently non-zero transform coefficients occur at the positions along the scan order from the last non-zero transform coefficients to a DC transform coefficient).

Regarding claim 3. Marpe et al. (2003) discloses the decoder according to claim 2, wherein the desymbolizer is further configured for using a first symbolization scheme for mapping of the first symbol of the last non-zero transform coefficient to a level less than or equal to the maximum level, wherein a zero level does not apply for the last transform coefficient (page 623 column 2 paragraph 3, The truncated unary (TU) code; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels; page 624 column 1 paragraph 3, For larger values, there is the idea of concatenating an adapted truncated unary tree as a prefix (i.e., the first symbol) and a static Exp-Golomb code tree as a suffix (i.e., the second symbol), inherently for a small value, i.e., for a transform coefficient level less than or equal to the maximum level associated with the first symbol, the small value (here, the last non-zero transform coefficient) only needs the preffix (i.e., the first symbol) to map its level, inherently the last non-zero transform coefficient has a non-zero level).

Regarding claim 4. Marpe et al. (2003) discloses the decoder according to claim 2, wherein the context adaptive entropy decoder is further configured for entropy decoding the first symbol for the last non-zero transform coefficient using a context that is different from a context used in entropy decoding the first symbol of a transform coefficient other than the last non-zero transform coefficient (page 624 column 2 last paragraph, For each symbol to be coded, a conditional probability is estimated by switching between different probability models according to the already coded neighboring symbols (each symbol related to each transform coefficient has its own context model)).

Regarding claim 5. Marpe et al. (2003) discloses the decoder according to claim 2, wherein the context adaptive entropy decoder traverses the transform coefficients of the transform coefficient block in a scan order leading from the last non-zero transform coefficient to the DC transform coefficient of the transform coefficient block (page 629 column 1, B. Coding of Residual Data, 1) Characteristic Features: Non-zero levels are encoded in reverse scanning order, inherently non-zero transform coefficients are encoded in a scan order leading from the last non-zero transform coefficient to the DC transform coefficient of the transform coefficient block, the corresponding decoding method are reverse to the encoding method).

Regarding claim 8. Marpe et al. (2003) discloses the decoder according to claim 1, wherein the extractor is configured for extracting the second symbol from the data stream directly or using entropy decoding using a fixed probability distribution (page 624 column 1 paragraph 3, it is reasonable to speedup the encoding of the bins related to the EGk suffix part in CABAC by using the fast bypass coding engine for uniformly distributed bins, the corresponding decoding method are reverse to the encoding method).

Regarding claim 9. Marpe et al. (2003) discloses the decoder according to claim 1, wherein the desymbolizer is configured for mapping the first symbol to a transform coefficient level less than or equal to the maximum level associated with the first symbol based on a truncated unary binarization scheme (page 623 column 2 paragraph 3, The truncated unary (TU) code; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels; page 624 column 1 paragraph 3, For larger values, there is the idea of concatenating an adapted truncated unary tree as a prefix (i.e., the first symbol) and a static Exp-Golomb code tree as a suffix (i.e., the second symbol), inherently for a small value, i.e., for a transform coefficient level less than or equal to the maximum level associated with the first symbol, the small value only needs the preffix (i.e., the first symbol) to map its level).

Regarding claim 11. Marpe et al. (2003) discloses an encoder (page 626 column 1 last paragraph, a H.264/AVC encoder/decoder) for encoding into a data stream information related to a plurality of transform coefficients associated with a video (page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients), the encoder comprising: 
a picture encoder configured for applying, using a processor, predictive coding on a block of a picture of the video to obtain a prediction residual signal related to the block (page 620 column 2 paragraph 1, coding the residual data in these video coding standards; page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients, inherently, in a prior step, the residual data is obtained using predictive coding); 
a context adaptive entropy encoder configured for, for a current transform coefficient in a transform coefficient block related to the prediction residual signal, entropy encoding (page 627 column 1 section III paragraph 1, CABAC for all residual data elements, i.e., all syntax elements related to the coding of transform coefficients), using a processor, a first symbol including a coefficient significance flag (page 629 column 2 paragraph 2, For each coefficient in scanning order, a one-bit symbol significant_coeff_flag is transmitted) into the data stream using a context (page 623 column 2 paragraph 3, The truncated unary (TU) code; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels, it permits a fast adaptation of the individual symbol probabilities in the subsequent context modeling stage (the individual symbol (including the TU code, i.e., a first symbol) is coded based on the adaptation of the probabilities, i.e., a context)), wherein the context is determined based on an operation involving a first previously encoded transform coefficient (page 621 column 2 last paragraph, the given binary decision (a bin) enters the context modeling stage, where a probability model is selected depending on previously encoded syntax elements or bins; page 629 column 1 section B paragraph 1, Context models for coding of nonzero transform coefficients are chosen based on the number of previously transmitted nonzero levels within the reverse scanning path); and 
a symbolizer configured for mapping, using a processor, a transform coefficient level of the current transform coefficient to a second symbol based on a symbolization parameter (figure 3, page 623 column 2 paragraph 4, the kth order Exp-Golomb (EGk) code word (i.e., a second symbol), k is a symbolization parameter; page 624 column 1 paragraph 3, concatenated scheme derived from the TU and the EGk binarization are applied to absolute values of transform coefficient levels), wherein the transform coefficient level is greater than a maximum level associated with the first symbol (page 624 column 1 paragraph 3, For larger values, there is the idea of concatenating an adapted truncated unary tree as a prefix (i.e., the first symbol) and a static Exp-Golomb code tree as a suffix (i.e., the second symbol), inherently each of the large values falls into a level greater than a maximum level associated with the first symbol because each of the large values needs the suffix to map its level in addition to the prefix) and the symbolization parameter is determined (page 623 column 2 paragraph 6, an appropriately chosen parameter k),
wherein the encoder is configured for determining the first previously encoded transform coefficient based on a relative spatial arrangement of the first previously encoded transform coefficient relative to the current transform coefficient (figure 4, page 625 column 1 paragraph 3, a context template with up to two neighboring syntax elements in the past of the current syntax element to encode, the context model for a specific bin is based on a modeling function of the related bin values for the neighboring element to the left and on top of the current syntax element).
However, Marpe et al. (2003) does not disclose the symbolization parameter is determined based on the operation involving a second previously encoded transform coefficient and an information component type including a color component type related to the transform coefficient block; and the spatial arrangement is based on a scan position of the current transform coefficient in the transform coefficient block.
Bardone et al. discloses the symbolization parameter is determined based on the operation involving previously encoded transform coefficient (figure 3, page 289 column 2 paragraphs 5-6 and last paragraph, Golomb parameter k is backward adaptively estimated based on local, per-block statistics, the statistics are updated with the newly coded symbol, the corresponding decoding method are reverse to the encoding method) and an information component type related to the transform coefficient block (the Golomb parameter k is estimated based on per-block Statistics).
Marpe et al. (2003) discloses the statistics are related to color component types (page 630 column 1 paragraphs 2-3, In H.264/AVC residual data coding, there are 12 different types of transform coefficient blocks (denoted by BlockType in left column of Table IV), which typically have different kinds of statistics; page 626 column 2 Table IV block type).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003) and Bardone et al., to determine the symbolization parameter based on the operation involving a second previously encoded transform coefficient and an information component type including a color component type related to the transform coefficient block, in order to lead to the shortest binary representation by optimizing the symbolization parameter (Bardone et al. page 289 column 2 paragraph 4).
Coban discloses the spatial arrangement is based on a scan position of the current transform coefficient in the transform coefficient block ([0061]-[0063] for a particular transform coefficient position of the TU, the video coder may determine whether the context support neighborhood includes elements that neighbor the particular transform coefficient position to the upper right (e.g., at a 45 degree angle) or lower left (e.g., at a 45 degree angle), excluding context support neighborhood elements that are located in a path defined by the scan direction (e.g., the "scan path")).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003), Bardone et al. and Coban et al., to determine the spatial arrangement based on a scan position of the current transform coefficient in the transform coefficient block, in order to calculate contexts for significance information in parallel (Coban et al. [0062]).

Regarding claim 12. the same analysis has been stated in claim 2.

Regarding claim 14. the same analysis has been stated in claim 4.

Regarding claim 15. the same analysis has been stated in claim 5.

Regarding claim 18. the same analysis has been stated in claim 8.

Regarding claim 19. the same analysis has been stated in claim 9.

Regarding claim 25. the same analysis has been stated in claim 1.

Regarding claim 26. the same analysis has been stated in claim 2.

Regarding claim 28. the same analysis has been stated in claim 8.

Regarding claim 29. the same analysis has been stated in claim 9.

Regarding claim 31. the same analysis has been stated in claim 1.

Regarding claim 32. the same analysis has been stated in claim 2.

Regarding claim 33. the same analysis has been stated in claim 9.

Claims 6-7, 16-17, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marpe et al. (2003) (Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard) in view of Bardone et al. (Adaptive Golomb Codes For Level Binarization In The H.264/AVC FRExt Lossless Mode) and Coban et al. (US 20120121011 A1) as applied to claims 1, 11 and 25 above, and further in view of Wise et al. (US 20030156652 A1).
Regarding claim 6. Wise discloses a frame can contain interleaved and non-interleaved scans ([1309]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003), Bardone et al. and Coban et al. with the teaching of Wise et al., to entropy decode the first symbols and the second symbols of the transform coefficients in two scans if, by design choice, the first symbols and the second symbols are non-interleaved encoded into the bitstream, i.e., the first symbols of all the transform coefficients are encoded into the bitstream first, and then the second symbols are encoded into the bitstream, in order to decode the two types of symbols sequentially using the two decoding methods, to reduce the switching between the decoding methods.

Regarding claim 7. Wise discloses a frame can contain interleaved and non-interleaved scans ([1309]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Marpe et al. (2003), Bardone et al. and Coban et al. with the teaching of Wise et al., to entropy decode the first symbols and the second symbols of the transform coefficients in one scan if, by design choice, the first symbols and the second symbols are interleaved encoded into the bitstream, i.e., the first symbols and the second symbols for a transform coefficient are encoded into the bitstream together, and then the symbols for the next transform coefficient are encoded into the bitstream, in order to decode the two types of symbols together for each transform coefficient, to reduce the scan times.

Regarding claim 16. the same analysis has been stated in claim 6.

Regarding claim 17. the same analysis has been stated in claim 7.

Regarding claim 27. the same analysis has been stated in claim 7.

Claims 10, 20, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marpe et al. (2003) (Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard) in view of Bardone et al. (Adaptive Golomb Codes For Level Binarization In The H.264/AVC FRExt Lossless Mode) and Coban et al. (US 20120121011 A1) as applied to claims 1, 11, 21 and 25 above, and further in view of Kiely (Selecting the Golomb Parameter in Rice Coding).
Regarding claim 10. Marpe et al. (2003) discloses the decoder according to claim 1, wherein the desymbolizer is further configured for mapping the second symbol based on a Rice code (figure 3, page 623 column 2 paragraphs 4-5, the kth order Exp-Golomb (EGk) code word (i.e., a second symbol) including the prefix part and the suffix part, inherently it is a Rice code because x is divided by                         
                            
                                
                                    2
                                
                                
                                    k
                                
                            
                        
                     (a power of 2) to construct the two parts, see Kiely abstract paragraph 1).

Regarding claim 20. the same analysis has been stated in claim 10.
Regarding claim 30. the same analysis has been stated in claim 10.
Regarding claim 34. the same analysis has been stated in claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsukuba et al. (US 20140348247 A1) and Sze et al. (US 20160100192 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/               Examiner, Art Unit 2488